 


 HR 221 ENR: Special Envoy to Monitor and Combat Anti-Semitism Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 221 
 
AN ACT 
To amend the State Department Basic Authorities Act of 1956 to monitor and combat anti-Semitism globally, and for other purposes.  
 
 
1.Short titleThis Act may be cited as the Special Envoy to Monitor and Combat Anti-Semitism Act. 2.FindingCongress finds that, since the Global Anti-Semitism Review Act of 2004 (Public Law 108–332) was enacted, in many foreign countries acts of anti-Semitism have been frequent and wide in scope, the perpetrators and variety of threats to Jewish communities and their institutions have proliferated, and in some countries anti-Semitic attacks have increased in frequency, scope, violence, and deadliness.
3.Monitoring and Combating anti-SemitismSection 59(a) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2731(a)) is amended— (1)in paragraph (2)—
(A)in subparagraph (A)— (i)by inserting before the period at the end the following: , who shall be appointed by the President, by and with the advice and consent of the Senate; and
(ii)by adding at the end the following new sentence: The Special Envoy shall report directly to the Secretary.; and (B)in subparagraph (B)—
(i)in the heading, by striking Appointment and inserting Nomination; (ii)by striking the first sentence;
(iii)in the second sentence, by striking If the Secretary determines that such is appropriate, the Secretary may appoint and inserting If the President determines that such is appropriate, the President may nominate; and (iv)in the third sentence, by striking The Secretary may allow such officer or employee to retain the position (and the responsibilities associated with such position) held by such officer or employee prior to the appointment and inserting Such officer or employee may not retain the position (or the responsibilities associated with such position) held by such officer or employee prior to the nomination; and
(2)by adding at the end the following new paragraphs:  (3)DutiesThe Special Envoy shall serve as the primary advisor to, and coordinate efforts across, the United States Government relating to monitoring and combating anti-Semitism and anti-Semitic incitement that occur in foreign countries.
(4)Rank and status of ambassadorThe Special Envoy shall have the rank of ambassador. (5)QualificationsThe Special Envoy should be a person of recognized distinction in the field of combating anti-Semitism.. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
